Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR. 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued under 37 CFR 1.114, and fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 2/15/2021 has been entered. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11, 12, 14-17, 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-9, 11, 12, 14-17, 19-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,037,329. Although the claims at issue are not identical, they are not patentably distinct from each other because the content of claims in US Patent '329 overlaps with the claimed invention in the current application.
Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11, 12, 14-17, 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 1 and 20, “the source variable identifies a field in a record that includes the source data that is used an input for generating at least the first output variable” is vague because it is not understood how a source variable has identified a field in a record and said record includes a source data that is used an input for generating output variable.  It appears a circular reasoning.  It is not understood whether a source data is created first or source variable in created first.   It appears the source variable is created first in order to identify a field in a record.  However, the variable requires the record having a source data to be used for its generation.   A clearer definition is respectfully requested to clarify the technical term.   
Further the above claimed limitation is not supported by the specification.
Other dependent claims are vague by its dependency on the independent claims.
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 11, 12, 15, 16, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Layman et al. (2017/0085445) in view of Gould et al. (2010/0198769) further in view of Papa (2015/0220649) further in view of Cooke (2010/0114916)

ingesting, by the processor, the first output variable into a data storage format by using a control node ("ingesting high volumes of data as fast as possible", "huge data volumes, popularly referred to as Big Data", paragraph [0008]; "After ingesting, digesting, and applying enterprise context to the data streams, the intelligent outputs are produced and delivered in the right form", paragraph [0096]; "Events are ingested into framework by input pipeline", paragraph [0114]) to distribute tasks among nodes for processing ("worker nodes in the worker tier can perform tasks like aggregations, functions, and stream groupings", paragraph [0118]);
and recording, by the processor, first lineage data of the first output variable ("record...data streams", paragraph [0095]; "storing a plurality of data objects including a plurality of contact records...", paragraph [0142]), the first lineage data includes at least one of the first transformation or the source variable ("acquire data from data sources and transform the data into an input format", paragraph [0109]; "transform the data into an output format", paragraph [0140]).
As discussed above, Layman essentially discloses the claimed invention but does not explicitly disclose first transformation to the source variable to generate an output variable. However, Gould et al. 
It would have been obvious to one of ordinary skill in the art to have generated the output variable through transformation of data in Layman in order to link elements representing data flows as taught by Gould.
As discussed above, Layman essentially discloses the claimed invention but does not explicitly disclose "the first lineage data includes a history of where the first output variable came from such that forward and backward transformation linkages can be re-created for use in analytics".
Papa (2015/0220649) discloses wherein the first lineage ("lineage entries reflecting the full history", paragraph [0051]) data includes a history of where the first output variable came from such that forward and backward transformation linkages ("move forward or backward", paragraph [0232]) can be re-created for use in analytics (noted that Navigation control buttons can be used recurrently to create process).

It would have been obvious to one of ordinary skill in the art to have provided a history of the lineage and forward and backward linkages in order to generate friendly user experience as taught by Papa.
As discussed above, Layman essentially discloses the claimed invention but does not explicitly disclose that the first lineage data includes a history of where the one or more transformation processes performed on the source variable to produce the first output variable came from such that forward and backward transformation linkages can be recreated for use in analytics.
However, Cooke (2010/0114916) discloses the first lineage data includes a history (“history data”, abstract; “history views of search results”, paragraph [0007]) of where the one or more transformation processes performed on the source variable to produce the first output variable came 
It would have been obvious to one of ordinary skill in the art to have provided forward and backward functions on linkages in Layman in order to track of all the history with context in terms of space and time as taught by Cooke.
Claim 20 is rejected similarly as discussed above.
Regarding Claim 8, Layman discloses the method of claim 1, wherein the first lineage data is stored in a tuple comprising at least one of the source variable or the first output variable ("data tuples", paragraph [0033]).
Regarding Claim 9, Layman discloses the method of claim 1, wherein the first lineage data is stored on a distributed file system ("Hadoop distributed file system", paragraph [0111]).
Regarding Claim 11, Layman discloses the method of claim 1, wherein the source data includes raw data files ("raw data", paragraph [0083]; "raw events", paragraph [0111]) including a plurality of records, and wherein each of the plurality of records include data obtained from at least one of history of purchase transactions over time ("user purchasing behavior", paragraph [0198]), web registrations, social media, records of charge (ROC), summaries of charges (SOC), personally identifying information (Pll) or internal data.
Regarding Claim 12, Layman discloses the method of claim 1, further comprising reading, by a processor, the source data corresponding to the source variable ("reads data from the data sources", paragraph [0114]).
Regarding Claim 15, Layman discloses the method of claim 1, further comprising applying, by the processor, the data transformations to intermediate variables generated from source data ("transform 
Regarding Claim 16, Layman discloses the method of claim 1, wherein the first output variable is configured for ingestion into the big data storage format ("transform the data into an input format that is consumable by containers", paragraph [0109]; "transform the data into an output format that consumable by application", paragraph [0140]).
Regarding Claim 17, Layman discloses the method of claim 1, wherein the nodes process the first output variables in parallel to expedite the processing ("parallelism refers to the number of parallel executions", paragraph [0120]).
Claims 14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Layman et al. (2017/0085445) in view of Gould et al. (2010/0198769) further in view of Papa (2015/0220649) further in view of Cooke (2010/0114916) further in view of Chan (6,427,151).
Regarding Claim 14, Layman discloses the method of claim 1, wherein the first transformation generates the first output variable from the source variable ("mapped to the real time event streams", paragraph [0161]; "response to entities transitioning from one state to another and can be mapped to the real time event streams", paragraph [0162]).
As discussed above, Layman essentially discloses the claimed invention but does not explicitly disclose uses of a logic map.
However, Chan (6,427,151) discloses a logical map to transform the data to certain format (Fig. 3, Col. 7, lines 17-22).
It would have been obvious to one of ordinary skill in the art to have provided a logic map to transform the variables from the source data in order to fit the desired format received by the client as taught by Chan.

However, Chan (6,427,151) discloses a logical map to transform the data to certain format (Fig. 3, Col. 7, lines 17-22).
It would have been obvious to one of ordinary skill in the art to have provided a logic map against a value of the source variable (certain format) wherein the logical statement describes one or more processing steps (transform step) to be applied to the source variable (applied formatted results) in order to fit the certain format received by the client as taught by Chan.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Layman et al. (2017/0085445) in view of Gould et al. (2010/0198769) further in view of Papa (2015/0220649) further in view of Cooke (2010/0114916) further in view of Yang et al. (2009/0132645).
Regarding Claim 19, as discussed above, Layman essentially discloses the claimed invention but does not explicitly disclose the method of claim 1, further comprising detecting duplicative data transformations in order to reduce duplicative data transformations using the first lineage data.
However, Yang et al. (2009/0132645) discloses duplication detector and removes duplicates in a record linkage system (paragraph [0181], fig. 42).
It would have been obvious to one of ordinary skill in the art to have provided a duplicate detector and duplicate removal in Layman to remove duplicates in order to save memory space as taught by Yang.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Layman et al. (2017/0085445) in view of Gould et al. (2010/0198769) further in view of Papa (2015/0220649) further in view of Procopio et al. (2013/0346453).

As discussed above, Layman essentially discloses the claimed invention but does not explicitly disclose that wherein the second output variable is generated from a second transformation, and wherein the second transformation is the same as the first transformation; and matching the first transformation to the second transformation using the first lineage data.
However, Procopio et al. (2013/0346453) teaches matching the exportable formats and importable formats (paragraph [0005]).
It would have been obvious to one of ordinary skill in the art to have matched all the input formats as same in Layman in order to reach the suitable format for the client terminal as taught by Procopio.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Layman et al. (2017/0085445) in view of Gould et al. (2010/0198769) further in view of Papa (2015/0220649) further in view of Cooke (2010/0114916) further in view of Procopio et al. (2013/0346453) further view of Kievan et al. (2015/0363586).
Regarding Claim 22, as discussed above, Layman essentially discloses the claimed invention but does not explicitly disclose the system of claim 21, wherein the operation further comprise denying the request in response to the matching the first transformation to the second transformation.
However, Kievan et al. (2015/0363586) discloses that a request is denied when the match is identified (paragraph [0021]).
It would have been obvious to one of ordinary skill in the art to have denied the request in response to a match in Layman in order to protect and secure the data access as taught by Kievan.
4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Layman et al. (2017/0085445) in view of Gould et al. (2010/0198769) further in view of Papa (2015/0220649) further in view of Cooke (2010/0114916) further in view of Limberg (2011/0164174)
Regarding Claim 4, as discussed above, Layman essentially discloses the claimed invention but does not explicitly disclose wherein the first transformation comprises data formatting including at least one of stripping white space or truncating numbers to a predetermined length.
However, Limberg (2011/0164174) discloses format organizer to truncate the data to 2 byte length to accommodate more bytes of data in packets (paragraph [0062]).
It would have been obvious to one of ordinary skill in the art to have truncated data to a predetermined length in Layman in order to accommodate more data as taught by Limberg.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Layman et al. (2017/0085445) in view of Gould et al. (2010/0198769) further in view of Papa (2015/0220649) further in view of Cooke (2010/0114916) further in view of Kaiho (9,998,477).
Regarding Claim 5, as discussed above, Layman essentially discloses the claimed invention but does not explicitly disclose the method of claim 1, further comprising: receiving, by the processor, a request to generate a second output variable, wherein the second output variable is generated from a second transformation, and wherein the second transformation is the same as the first transformation; and matching, by the processor, the first transformation to the second transformation using the first lineage data.
However, Kaiho (9,998,477) discloses matching the first transformed version to the second transformed version in order to author access to resource (Claim 1).
It would have been obvious to one of ordinary skill in the art to have determined matching the first transformation to the second transformation in Layman in order to author access to resource as taught by Kaiho.

However, Kaiho discloses denying request based on matching (Claim 1, Col. 5, lines 26-33).
It would have been obvious to one of ordinary skill in the art to have denied request based on matching in Layman in order to author access to the resource as taught by Kaiho.
Regarding Claim 7, as discussed above, Layman essentially discloses the claimed invention but does not explicitly disclose returning, by the processor, the first output variable in response to the matching the first transformation to the second transformation.
However, Kaiho (9,998,477) discloses generating output based on matching the first transformed version to the second transformed version in order to author access to resource (Claim 1).
It would have been obvious to one of ordinary skill in the art to have determined matching the first transformation to the second transformation in Layman in order to author access to resource as taught by Kaiho.
Allowable subject matter
Claims 2 and 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and Double Patenting rejection by an approved Terminal Disclaimer, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.

Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/WILSON LEE/               Primary Examiner, Art Unit 2152